Citation Nr: 0635162	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-14 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and her sister


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from May 1943 to 
December 1946.  He died in October 2001. The appellant is the 
veteran's surviving spouse.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In that decision, the RO denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  The RO subsequently denied 
the appellant's claim under the provisions of 38 U.S.C.A. 
§ 1151.

In August 2003, the appellant and her sister testified before 
RO personnel.  In March 2005, the appellant and her sister 
testified before the undersigned Veterans Law Judge during a 
Board hearing.  Transcripts of both hearings are of record.  


FINDINGS OF FACT

1.  The veteran died in October 2001.  

2.  The veteran's death certificate lists the immediate cause 
of death as chronic obstructive pulmonary disease (COPD) as 
due to obstructive airway and as due to multiple pulmonary 
emboli (secondary to venous insufficiency); coronary artery 
disease, anemia, and dementia were significant conditions 
contributing to death but not resulting in the underlying 
cause.  

3.  At the time of the veteran's death, service connection 
was in effect for varicose veins of the left lower extremity, 
for chronic lumbosacral strain with degenerative arthritis, 
for malaria, and for shell fragment wounds of the left 
forearm and left thigh.  

4.  The disease processes leading to the veteran's death did 
not begin in service and did not otherwise develop as a 
result of his military service.

5.  Service-connected disability did not contribute 
substantially or materially to the cause of death; no causal 
relationship between a service-connected disability and the 
veteran's death has been shown.  

6.  The veteran was hospitalized and treated on and off at 
the VA Medical Center (VAMC) in Cincinnati, Ohio, between 
April 2001 and September 2001.  

7.  The veteran's death was not proximately caused by VA 
treatment due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault, or by 
an event not reasonably foreseeable.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2006).

2.  The criteria for an award of DIC benefits under 38 
U.S.C.A. § 1151 have not been met.  38 U.S.C.A. § 1151 (West 
2002 ); 38 C.F.R. § 3.361 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the claims for service 
connection for the cause of the veteran's death and for 
entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1151, has been accomplished.  

In this respect, through February 2002, November 2003, and 
June 2005 notice letters, the RO notified the appellant of 
the legal criteria governing her claims and the evidence that 
had been considered in connection with her claims.  After 
each, she was afforded the opportunity to respond.  Hence, 
the Board finds that the appellant has received notice of the 
information and evidence needed to substantiate her claims, 
and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the multiple notice letters satisfy 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the RO notified the 
appellant that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the appellant 
identify any medical providers from whom she wanted the RO to 
obtain and consider evidence.  The RO also requested that the 
appellant submit evidence in her possession pertinent to her 
claims.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
appellant's claims, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that any late notice in this case under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.  Although notice regarding an award of an effective 
date or rating criteria has not been provided, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Board does not now have such issues before it.  Consequently, 
a remand for additional notification on these questions is 
not necessary.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal.  The appellant has submitted numerous private 
treatment records in support of her claims that document the 
veteran's medical history since early 1990.  Additionally, it 
would appear, based on the Board's review of the claims file 
and the appellant's report, that the veteran's treatment 
history with VA began in 1999.  Records associated with VA 
treatment are associated with the claims file.  The RO has 
obtained medical opinions pertinent to the appellant's 
claims; copies of those reports are associated with the 
claims file.  Otherwise, neither the appellant nor her 
representative has alleged that there are any outstanding 
medical records probative of the appellant's claims that need 
to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

A.  Service Connection for the Cause of Death

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability that was 
incurred in or aggravated by active service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. § 3.312(a).  For 
a service-connected disability to be the principal cause of 
death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  For 
a service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).  
In effect, the service-connected disability, to be a 
contributory cause of death, must be shown to have combined 
with the principal cause of death, that it aided or lent 
assistance to the cause of death.  Id.  It is not sufficient 
to show that it casually shared in producing death; instead, 
a causal relationship must be shown.  Id.

After careful review of the medical evidence in light of the 
above-noted criteria, the Board finds that the criteria for 
service connection for the cause of the veteran's death are 
not met.  Simply stated, there is no medical evidence even 
suggesting the existence of a medical relationship between 
any disability of service origin and the veteran's death.  

As noted above, the veteran is service connected for varicose 
veins of the left lower extremity, for chronic lumbosacral 
strain with degenerative arthritis, for malaria, and for 
shell fragment wounds of the left forearm and left thigh.  A 
St. Elizabeth Medical Center final hospital summary, dated in 
October 2001, notes the admission diagnosis as COPD, 
congestive heart failure, hypoglycemia, vascular 
insufficiency, diabetes mellitus, organic brain syndrome, and 
anemia.  The veteran's death certificate lists the immediate 
cause of death as COPD as due to obstructive airway and 
multiple pulmonary emboli (pulmonary emboli are noted as 
being secondary to venous insufficiency); coronary artery 
disease, anemia, and dementia were significant conditions 
contributing to death but not resulting in the underlying 
cause.  A May 2002 letter from one of the veteran's treating 
physicians and who signed the veteran's death certificate, 
James R. Schrand, M.D., notes that the veteran's death was 
due to pulmonary problems related to COPD, congestive heart 
failure, and vascular pulmonary embolism secondary to venous 
insufficiency.  Dr. Schrand's letter does not otherwise 
provide a nexus between the noted disabilities and service.  

The Board notes that the veteran's service medical records do 
not reflect findings or treatment for a respiratory disease 
or disability, and service connection was not established for 
any such disease or disability during the veteran's lifetime.  
In addition, the record does not otherwise establish, nor has 
the appellant alluded to or identified evidence of, a 
competent basis for medically relating any pulmonary 
disability to service for purposes of this claim.  (It would 
appear from the appellant's testimony that her arguments and 
contentions center around her claim for DIC benefits under 
38 U.S.C.A. § 1151.)  

In this case, the only competent medical evidence weighs 
against the appellant's claim for service connection for the 
cause of the veteran's death.  A review of the record 
reflects VA medical opinions in February 2003 and October 
2005, which are based on a thorough review of the claims 
file, and which found no casual or contributing relationship 
between any of the veteran's service-connected disabilities 
and his death.  In this regard, varicose veins (for which the 
veteran is service connected) can be a manifestation of 
venous insufficiency.  As noted above, the veteran's death 
certificate, signed by Dr. Schrand, lists pulmonary emboli, 
secondary to venous insufficiency, as an underlying cause of 
death.  The medical opinion from the VA physician in February 
2003 notes, however, the following:  

 . . . the VA treatment records from 1999 to 2001 
and the outpatient treatment records of Dr. 
Schrand from 1998 to 2000 as well as the hospital 
treatment records from 2001, all lack any 
documentation of . . . any treatment for 
pulmonary embolus, or any treatment for vascular 
thromboses or vascular emboli.  Based upon the 
available medical records, Dr. Schrand's 
letter[s] of [May 23, 2002] and [August 12, 
2002], are inconsistent with the records 
available for review from his own office as well 
as from the hospitalization from which he cared 
for the veteran.  

The VA physician went on to opine that there was no 
documentation of any service-connected varicosities as having 
any causal or contributing relationship to the veteran's 
death.  Likewise, an opinion from two VA physicians in 
October 2005 also reflected that the veteran's surface 
varicose veins of the left leg did not play any role in the 
development or worsening of any identified contributing cause 
of the veteran's death.  Here, the VA physicians found no 
evidence in the veteran's medical charts that the veteran had 
pulmonary emboli, or proximal vein or deep vein thrombosis.  

Furthermore, even Dr. Schrand could not conclusively say that 
the underlying cause of the veteran's death was a consequence 
of pulmonary emboli.  In a May 2002 letter, Dr. Schrand 
indicated that the veteran's death was due to pulmonary 
problems related to COPD, congestive heart failure, and 
vascular pulmonary embolism.  However, in a subsequent August 
2002 letter, Dr. Schrand notes that there were, ". . . 
probably some multiple small pulmonary emboli that were 
occurring which were [a]ffecting [the veteran's] shortness of 
breath."  As such, Dr. Schrand's report of pulmonary emboli, 
to include such reporting on the veteran's death certificate, 
appears at best, speculative, as none of the medical evidence 
otherwise indicates findings or treatment for pulmonary 
emboli or deep vein thrombosis.  

In summary, the record does not support a conclusion that the 
veteran died from any service-connected disability or that 
his death was otherwise related to service.  The medical 
opinion evidence is uncontradicted in this case, and it shows 
that no relationship exists.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  

B.  DIC under 38 U.S.C.A. § 1151

The appellant filed a claim for DIC under 38 U.S.C.A. § 1151 
during her August 2003 hearing.  

With respect to claims filed on or after October 1, 1997 (see 
VAOPGCPREC 40-97 (Dec. 31, 1997)), 38 U.S.C.A. § 1151 
provides in pertinent part that compensation shall be awarded 
for a qualifying additional disability or death in the same 
manner as if such additional disability or death was service 
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

The Board notes that regulations to implement the current 
version of 38 U.S.C.A. § 1151 were promulgated in August 
2004.  See 38 C.F.R. § 3.361 (2006).  The effective date of 
the change was September 2, 2004.  A review of 38 C.F.R. 
§ 3.361 reflects that in pertinent part, the regulation is a 
combined restatement of the criteria of 38 U.S.C.A. § 1151 
and the former 38 C.F.R. § 3.358, the regulation that 
pertained to any claim for compensation for disability or 
death from hospitalization, or medical/surgical treatment 
(The current version of 38 C.F.R. § 3.358 pertains to claims 
for compensation for disability or death from 
hospitalization, or medical/surgical treatment filed prior to 
October 1, 1997).  In this case, while the appellant has not 
been provided notice of 38 C.F.R. § 3.361, she has been 
provided the statutory provisions for 38 U.S.C.A. § 1151 and 
the provisions of the former 38 C.F.R. § 3.358.  As such, the 
Board finds the appellant has been properly notified of the 
law and regulations pertaining to her claim.  

With respect to the above-noted 38 C.F.R. § 3.361, to 
determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based is compared to his condition after such care, 
treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d).  To establish that carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death (see 38 C.F.R. § 3.361(c); and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Finally, the determination of whether the proximate cause of 
a veteran's additional disability was an event not reasonably 
foreseeable is to be based on what a reasonable health care 
provider would have foreseen.  The event does not have to be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  38 C.F.R. 
§ 3.361(d)(2).  The regulation further provides that, in 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of chapter 38 C.F.R.  38 C.F.R. § 3.361(d)(2).  

As has been noted previously, the veteran's death certificate 
lists the immediate cause of death as COPD as due to 
obstructive airway and as due to multiple pulmonary emboli 
(secondary to venous insufficiency); coronary artery disease, 
anemia, and dementia were significant conditions contributing 
to death but not resulting in the underlying cause.  

The appellant has raised specific contentions with regard to 
her claim.  She has contended that VA failed to provide the 
veteran with the medication "Heparin" (an anticoagulant) 
following his discharge from the Cincinnati VAMC in September 
2001, thus precipitating pulmonary emboli that resulted in 
his death.  The appellant has also contended that VA's 
treatment of the veteran with the medication "Labetalol" 
(an anti-hypertensive beta-blocker) caused the veteran to 
develop COPD and aggravate an already existing heart 
disability.  Finally, the appellant contends that the large 
number of medications the veteran was prescribed by the 
Cincinnati VAMC caused him to develop high blood pressure, 
which precipitated abnormal bleeding and led to the 
development of pulmonary emboli.  

In support of her claim, as is noted above, the appellant has 
submitted statements from Dr. Schrand, dated in May 2002 and 
August 2002.  The statements from Dr. Schrand note the 
veteran's in-patient hospital treatment at St. Elizabeth's 
Medical Center in October 2001 (during which the veteran 
died), as well as a listing of the medical causes of his 
death.  At the time he was admitted to St. Elizabeth's 
Medical Center, as is noted above, the veteran was suffering 
from COPD, congestive heart failure, hypoglycemia, vascular 
insufficiency, diabetes mellitus, organic brain syndrome, and 
anemia.  In this case, neither of Dr. Schrand's statements 
relates the veteran's disabilities or his death to treatment, 
or lack thereof, by the Cincinnati VAMC.  

Otherwise, the record reflects VA medical opinions dated in 
May 2004 and October 2005, which are based on a review of the 
claims file to include discussion of the veteran's medical 
treatment history.  The opinions reflect findings that the 
standard of care regarding the veteran's treatment by VA had 
been met.  A VA physician in May 2004 noted, in particular, 
the following:  

The medical record clearly reveals that [the 
veteran] had severe multiple end organ diseases.  
He received maximal diagnostic evaluation and 
treatment options with regards to all of the 
respective problems.  The viable treatment 
options were obviously to no avail.  This 
gentleman was clearly terminal with regards to 
the summation of all of his medical problems.  
These were clearly irreversible.

The VA physician further opined as follows:

The medical record makes it clear that the 
veteran certainly received the appropriate 
standard of care with regards to modern medicine 
during his hospitalization at the Veterans 
Hospital . . . during September 2001.  The 
medical record makes it clear that the veteran's 
death was "not as likely" the result of his 
treatment at the Veterans Hospital . . . . 

The October 2005 opinion, as noted above, the combined effort 
of two VA physicians, notes in particular that between April 
17, 2001, and September 21, 2001 (the time period during 
which the veteran had been hospitalized off and on at the 
Cincinnati VAMC), the veteran did not develop any additional 
identifiable disabilities due to care rendered by VA.  With 
regard to the veteran's treatment, the physicians noted that 
anti-coagulant therapy with Heparin was a prophylactic 
measure against deep venous thrombosis (formation of a blood 
clot in a deep vein), for which the veteran was susceptible 
given his high risk due to medical illness and necessary bed 
rest while hospitalized.  There was no evidence in the 
veteran's chart to suggest that he should have been on anti-
coagulants, such as low Heparin, on a routine basis as an 
outpatient.  In this regard, the Board notes that, while the 
appellant testified that the veteran was treated for a deep 
venous thrombosis (DVT) during his hospitalization at the 
Cincinnati VAMC in September 2001 (September 1, 2001, to 
September 2, 2001), the discharge summary does not note an 
actual diagnosis of DVT, but only, as noted above, 
prophylactic treatment with Heparin.  

In addition, the physicians noted that for persons with 
congestive heart failure and COPD, the current standard of 
care allowed for the administration of low dose beta-
blockers, carefully, in order to augment cardiac function in 
persons with COPD.  The VA physicians noted that it was 
apparent from the clinical notes that the treating physicians 
understood the use of selective beta blockers in patients in 
whom lung disease was a concern.  In this regard, the Board 
notes that a July 2001 VA discharge summary reflects a report 
that the veteran occasionally experienced mild systolic 
hypertension throughout his hospitalization and that while 
hospitalized he was started on Labetalol.  However, as the 
veteran developed increased difficulty breathing, the 
Labetalol was stopped and the breathing subsequently 
improved.  The same discharge summary also noted that 
Labetalol was to be avoided as it exacerbated the veteran's 
COPD.  

Furthermore, the VA physicians found no evidence that the 
veteran had been treated for (other than for prophylactic 
measures) or developed pulmonary emboli between April 17, 
2001, and September 21, 2001, or was there any evidence that 
the veteran had developed pulmonary emboli after his 
discharge from the Cincinnati VAMC leading up to his death.  
Nevertheless, the VA physicians opined that even considering 
Dr. Schrand's letter and the findings noted therein, such 
findings had no bearing on the treatment that the veteran 
actually received and did not change the overall conclusion 
that there was no indication that the course of VA treatment 
was in any manner related to the cause of the veteran's 
demise.  

As such, the two VA physicians did not find that there was 
any evidence that the veteran received care or a course of 
treatment in VA facilities that was in any way careless, 
negligent, lacking in proper skill, or reflective of error in 
judgment.  They opined that the veteran's admission to St. 
Elizabeth's Medical Center in early October seemed to be a 
natural consequence of the veteran's multiple co-morbid 
conditions and their inevitable progression toward his 
ultimate demise.  In this regard, the final St. Elizabeth's 
Medical Center summary notes that the veteran was admitted, 
in particular, with COPD and congestive heart failure.  An 
echocardiogram was noted as revealing left atrium 
enlargement, myocardial function reduced, and progressive 
pulmonary hypertension and continued ischemia.  The summary 
also noted that the veteran was a "do not resuscitate" per 
the appellant's request.  In addition, the summary noted that 
the veteran gradually deteriorated and subsequently died.  
Thus, the veteran's death could be said to be due to events 
reasonably foreseeable due to his physical condition.  

The Board notes that the appellant's sister, who testified at 
the August 2003 and March 2005 hearings, identified herself 
as a surgical nurse with 30 years of experience.  She has 
supported the appellant's arguments and contentions regarding 
the claim for DIC under 38 U.S.C.A. § 1151.  Thus, the Board 
finds that any arguments or opinions advanced by the 
appellant's sister arguably provide the only medical basis to 
support the appellant's claim.  

In this case, the Board finds that the VA medical opinions 
provided in May 2004 and October 2005 are more probative 
evidence inasmuch as those opinions were offered by medical 
doctors, the opinions were based on review of the veteran's 
claims file and consideration of the veteran's documented 
medical history, and are, unquestionably, more objective.  In 
cases such as these, it is the responsibility of the Board to 
determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state reasons or 
bases for favoring one opinion over another.  See Winsett v. 
West, 11 Vet. App. 420, 424-25 (1998).  See also Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993); Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993).  Hence, the Board finds that 
the preponderance of the competent evidence is not supportive 
of-and hence, essentially weighs against-the claim.  In so 
concluding, the Board points out that, while the appellant's 
sister has identified herself as a surgical nurse, she does 
not necessarily have any specialized knowledge that would 
cause the Board to give her arguments or opinions more, or 
even equal, weight as those of the VA physicians.  See 
Williams v. Brown, 4 Vet. App. 270, 273 (1993) (nurse's 
statement may constitute competent medical evidence where the 
nurse has specialized knowledge regarding the area of 
medicine or participated in treatment).  

In summary, the record does not support a conclusion that the 
veteran's VA care or treatment caused his death or was the 
proximate cause of his death due to carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the hospital care or 
treatment; or due to an event not reasonably foreseeable.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  Furthermore, while 
the appellant has raised unsubstantiated theories regarding 
the veteran's VA care and his death, she has not alluded to 
or identified evidence of, a competent basis for medically 
relating the veteran's death to any VA care or treatment for 
purposes of this claim.  




C.  Conclusion

While the Board does not doubt the sincerity of the 
appellant's beliefs regarding her claim for service 
connection for the cause of the veteran's death and for her 
claim for DIC benefits under the provisions of 38 U.S.C.A. 
§ 1151, as a lay person without the appropriate medical 
training or expertise, she simply is not competent to provide 
a probative opinion on a medical matter-such as the medical 
relationship between the veteran's death and service, or 
whether the veteran's treatment by a VA medical facility 
caused death.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  As such, the appellant's 
assertions, alone, while considered by the Board, cannot 
provide a basis for a grant of service connection for the 
cause of the veteran's death or for DIC benefits under the 
provisions of 38 U.S.C.A. § 1151.  

Thus, while the Board is sympathetic to the appellant's 
claims, under these circumstances, the claim for service 
connection for the cause of the veteran's death and for 
compensation under the provisions of 38 U.S.C.A. § 1151 must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the competent evidence weighs against 
the claims, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to DIC under 38 U.S.C.A. § 1151 is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


